Citation Nr: 0001246	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service connected 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to November 
1945 and from October 1950 to June 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO).  Entitlement to service 
connection was originally granted by the Board in a decision 
dated in December 1991.  By rating action dated in February 
1992, the RO implemented the decision of the Board and 
assigned a noncompensable rating evaluation.  The veteran 
express his disagreement with the assigned rating evaluation, 
and by rating action dated in May 1992 the RO determined that 
the veteran was entitled to a 10 percent evaluation for his 
service connected sinusitis.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for his service connected 
sinusitis is well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991).  This finding is based in part on his assertion 
that his service-connected disability has increased in 
severity.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
When the veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim. 38 
U.S.C.A. § 5107(a) (1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1155); 38 C.F.R. § 4.1 (1999). The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities (Schedule), codified in 38 
C.F.R. Part 4, represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  The severity of the veteran's 
disability is ascertained, for VA purposes, by application of 
the rating criteria set forth in Diagnostic Code 6513 of the 
Schedule, 38 C.F.R. Part 4, § 4.97 (1999). 

The veteran filed his claim for an increased rating 
evaluation in March 1992.  The rating criteria used prior to 
October 7, 1996 under 38 C.F.R. § 4.97, DC 6513, provided 
that chronic maxillary sinusitis with X-ray manifestations 
only, and with symptoms either mild or only occasional, 
warrants a noncompensable evaluation.  When moderate, with 
discharge or crusting or scabbing and infrequent headaches, a 
10 percent evaluation is warranted.  A 30 percent evaluation 
was warranted when the symptoms are severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was appropriate where the symptoms are 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six  weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so. Karnas v. Derwinski, 1 Vet.App. 308 (1991).  A review of 
the record shows that the RO considered the old and new 
rating criteria and the veteran's was furnished the new 
criteria in the most recent supplemental statement of the 
case. 

A review of the record reveals that the most recent VA 
examination reports do not address the issue of the number of 
annual episodes of sinusitis requiring treatment, if any, 
experienced by the veteran.  At the time of the most recent 
VA examination in November 1997 the examiner indicated that 
the frequency and duration of the periods of incapacitation 
was unknown.

In light of the fact that number of incapacitating and non-
incapacitating episodes of sinusitis per year is a 
significant determining factor in evaluating this particular 
disability, the Board finds that additional evidentiary 
development is required for a proper evaluation of the 
veteran's service connected sinusitis.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment in conjunction with the current 
claim for his service connected sinusitis 
that are not already of record.  The RO 
should obtain all records which are not 
on file.

2.  A VA examination by specialist in 
upper respiratory disorders order should 
be performed to determine the nature and 
severity of his service connected 
sinusitis.  The examiner should be 
provided with the veteran's claims 
folder, a copy of this Remand, and a copy 
of the current rating criteria for 
sinusitis, which became effective in 
October 1996.  All appropriate tests and 
studies should be accomplished at this 
time.  It is requested that the examiner 
obtain a detailed history regarding the 
frequency and severity ( incapacitating 
and non-incapacitating) of the sinusitis 
on a yearly basis.  It is requested that 
the examiner also identify, to the extent 
possible, the complaints, symptoms and 
findings, which are attributable to the 
sinusitis versus other respiratory 
disorders.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Thereafter, the case should be reviewed by the RO.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  The 
case should thereafter be returned to the Board for further 
review, as appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




